Citation Nr: 0618894	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for brain tumors, 
including pituitary tumors.

2.  Entitlement to service connection for a skull fracture.

3.  Entitlement to service connection for a psychiatric 
disability, including adjustment disorder and bipolar 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gynecological 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for discharge from the 
mammary glands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The appellant served on active duty from October 7 to 
November 18, 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 201 RO decision that denied service 
connection for a skull fracture and for bipolar disorder and 
that denied an application to reopen claims for service 
connection for a bilateral foot disability, for a 
gynecological disability, for brain tumors (including 
pituitary tumors), and for discharge from the mammary glands.  
In September 2005, the Board held that the appellant had 
appealed the above issues in a timely fashion.  In February 
2006, the RO appears to have reopened the brain tumor claim 
and adjudicated it on the merits.  Based on new and material 
evidence in the record, the Board concurs with reopening and 
will adjudicate this claim on the merits, in addition to the 
psychiatric disability and skull fracture claims that are 
already on appeal on the merits.  38 C.F.R. § 3.156 (2001).  
The appellant testified before the Board in May 2006.  

The Board addresses the claims for service connection for 
brain tumors (including pituitary tumors), for a skull 
fracture, and for a psychiatric disability in the REMAND part 
of the decision below and REMANDS those claims to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

In December 2005, the appellant withdrew her appeal 
concerning the applications to reopen the claims for service 
connection for a bilateral foot disability, for a 
gynecological disability, and for discharge from the mammary 
glands. 


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the 
application to reopen the claim for service connection for a 
bilateral foot disability are met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of the appeal of the 
application to reopen the claim for service connection for a 
gynecological disability are met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  The criteria for withdrawal of the appeal of the 
application to reopen the claim for service connection for 
discharge from the mammary glands are met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board dismisses the applications to reopen the claims for 
service connection for a bilateral foot disability, a 
gynecological disability, and mammary gland discharge.

VA's Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
that are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  The Board shall make final decisions on such 
appeals, based on the entire record in proceedings and on 
consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination that is on appeal.  38 
U.S.C.A. § 7105 (West 2002).  Also, the appellant or the 
appellant's representative may withdraw a substantive appeal 
in writing or on the record at a hearing at any time prior to 
a decision by the Board.  38 C.F.R. §§ 20.202, 20.204.  

Here, the RO denied applications to reopen claims for service 
connection for a bilateral foot disability, a gynecological 
disability, and discharge from the mammary glands in August 
2001.  The appellant disagreed with that decision in August 
2002, and the RO issued a statement of the case in December 
2001.  In February 2003, the appellant timely filed a 
substantive appeal.  (The Board addressed the timeliness of 
the substantive appeal in its September 2005 decision.)  
However, in December 2005, the appellant withdrew her appeal 
of these issues.  Since the appellant has withdrawn her 
appeal of these three issues, there remain no allegations of 
errors of fact or law for the Board to consider as to these 
issues.  The Board therefore has no jurisdiction to review 
these three issues and must dismiss the appeal as to these 
three issues.


ORDER

The appeal of the application to reopen a claim for service 
connection for a bilateral foot disability is dismissed.

The appeal of the application to reopen a claim for service 
connection for a gynecological disability is dismissed.

The appeal of the application to reopen a claim for service 
connection for discharge from the mammary glands is 
dismissed.


REMAND

The Board remands the claims for service connection for brain 
tumors, including pituitary tumors; for a skull fracture; and 
for a psychiatric disability.

The appellant served on active duty from October 7 to 
November 18, 1996, at which time she received an entry level 
separation.  The partial set of service medical records now 
in the claims folder indicate that the appellant was admitted 
to the emergency room at the Naval Hospital in Great Lakes, 
Illinois, on November 2, 1996.  She was then admitted for 
inpatient hospitalization to the psychiatric unit at that 
facility, and she was hospitalized there for just over two 
weeks.  The appellant and her mother have testified and 
written about the circumstances of this lengthy 
hospitalization.  In addition, various post-service medical 
records have included the appellant's description of her 
hospitalization.  However, the claims folder does not yet 
include a complete set of the service medical records.  

In this regard, when the appellant first filed a claim with 
VA, the RO attempted to secure the service medical records in 
the months after her separation from service.  The claims 
folder reflects several attempts by the RO to secure these 
records, but with incomplete results.  VA's Records 
Management Center in St. Louis, Missouri, was only able to 
obtain the appellant's dental medical records.  The 
Department of the Navy appears to have submitted several 
additional service medical records (and indicated that it 
only possessed the service personnel records).  The appellant 
has indicated that she does not have any additional service 
medical records.  

Additional notes in the file indicate that the RO received 
responses from Code 13, Code 31, and Code 36, which refer to 
official sources of a veteran's service medical records.  The 
appellant's claims hinge on the evidence from the two-week 
hospitalization at the Great Lakes Naval Hospital (November 2 
to November 18, 1996).  Therefore, the RO should again seek 
to obtain a complete a set of the service medical records 
from all possible sources, including the National Personnel 
Records Center, the Great Lakes Naval Hospital in Illinois 
(or any official archive for such records), and any other 
official sources for Naval service medical records from 1996.  
The RO should also obtain a complete set of the service 
personnel records from the Navy.

In addition, the precise nature of the appellant's 
psychiatric condition requires clarification.  The record is 
replete with many diagnoses of bipolar disorder, including 
several strongly worded letters from a VA clinical 
psychologist in June 2002 and January 2003.  However, the 
only currently available service medical record includes an 
admitting diagnosis of adjustment disorder with mixed 
behavioral features; and probable borderline mental 
retardation and reading disability.  

Also, on VA mental disorders examination in November 2005, a 
VA psychiatrist questioned the diagnosis of bipolar disorder 
while diagnosing adjustment disorder with onset during active 
service.  At the same time, this psychiatrist stated that 
"[o]nly time will tell regarding" the bipolar disorder 
diagnosis. 

While it appears that some psychiatric disorder was first 
manifested during service, it is not entirely clear what 
particular diagnosis this should be.  On remand, and after 
the RO obtains any additional service medical and personnel 
records, the RO should request that the psychiatrist who 
conducted the November 2005 examination re-examine the 
appellant.  The psychiatrist should clarify the current 
diagnosis for the appellant's psychiatric disorder in light 
of any additional evidence from the in-service 
hospitalization and whether any pre-service psychiatric 
disorder was aggravated by the appellant's active service.  

The record also reflects various medical statements that the 
appellant's cognitive and psychiatric impairments may be 
associated with a pituitary adenoma.  The psychiatrist should 
also discuss whether there is any relationship, either by 
causation or by aggravation, between any pituitary adenoma 
and any of the appellant's current psychiatric disorders.

Accordingly, the Board REMANDS these issues for the following 
actions:

1.  Obtain complete set of the appellant's service 
medical records from all possible sources, 
including the National Personnel Records Center, 
the Great Lakes Naval Hospital in Illinois (or any 
official archive for such records), and any other 
official sources for Naval service medical records 
from 1996.  

2.  Obtain the appellant's service personnel 
records from the Navy.

3.  Then, schedule the appellant for a psychiatric 
examination with the same psychiatrist who 
examined her in November 2005.  Provide the claims 
folder to the psychiatrist.  Request that the 
psychiatrist clarify the current diagnosis of the 
appellant's psychiatric disorder in light of any 
additional evidence from the in-service 
hospitalization and to express an opinion as to 
whether any pre-service psychiatric disorder was 
aggravated by the appellant's active service.  
Also request that the psychiatrist discuss whether 
there is any relationship, either by causation or 
by aggravation, between any pituitary adenoma and 
any of the appellant's current psychiatric 
disorders.

4.  Then, readjudicate the claims for service 
connection for brain tumors (including pituitary 
tumors), for a skull fracture, and for a 
psychiatric disability (including adjustment 
disorder and bipolar disorder).  

If any decision remains adverse to the appellant, 
provide her and her representative with a supplemental 
statement of the case and the appropriate opportunity 
for response.  Then return the case to the Board for 
its review, as appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate outcome.  The appellant has the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO should treat the claims expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


